Citation Nr: 0510593	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel







INTRODUCTION

The veteran had active service from April 1968 to April 1971.  
He served in Vietnam and his awards and decorations include 
the Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VA M&ROC in Wichita, Kansas.

In December 2003, the Board previously remanded this case for 
additional development.  The case is once more before the 
Board for appellate consideration.

The issue of entitlement to service connection for a chronic 
skin disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, DC. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans ' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for a chronic skin disorder remains unresolved.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Specifically, in December 2003, the Board remanded this case 
to afford the veteran a special VA dermatologic examination 
by an appropriate specialist and an opinion as to the 
likelihood of a causal connection between any current 
dermatologic disease process and the veteran's active 
service.  

The August 2004 VA skin examination conducted by a nurse 
practitioner is inadequate for purposes of this appeal and 
fails to comply with the directives of the Board's December 
2003 remand.  The RO is advised that where the remand orders 
of the Board or the CAVC are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Unavoidably, the Board is compelled to 
remand this case to afford the veteran a VA exmamination by a 
specialist in dermatology and for an opinion as to the 
likelihood of a causal connection between any current 
dermatologic disease process and the veteran's active 
service.

To ensure that the VA has afforded this veteran every 
equitable consideration and comply with the duty to assist 
the claimant in developing the facts pertinent to the claim, 
the case is REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The veteran should be accorded a 
special VA dermatologic examination by a 
specialist in dermatology, including on a 
fee basis, if necessary, for the purpose 
of ascertaining the current nature, 
extent of severity, etiology and date of 
approximate onset of any dermatologic 
disease process and its relationship to 
active duty, if any.

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted. 

Upon completion of a review of the claims 
file and examination of the veteran, the 
medical specialist should be asked to 
express an opinion as to whether it is at 
least as likely as not (that is, 50 
percent or greater chance) that any 
present skin disease process is 
etiologically related to active service.  
Medical certainty is not a requirement.  

Any additional examination(s) thought 
necessary by the examiner to be able to 
provide such opinion is at their option.  

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.  If any expressed opinion is 
based on speculation it should be so 
stated by the examiner.

3.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.  In 
particular, the requested examination 
report and expressed opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the veteran's claim of 
entitlement to service connection for a 
chronic skin disorder should be 
readjudicated.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be issued a supplemental statement of SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for entitlement to 
service connection a chronic skin disorder.  38 C.F.R. 
§ 3.655 (2004). 



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




